              Case 4:20-cv-00981-YGR Document 19 Filed 04/02/20 Page 1 of 11




 1 MARK R. CONRAD (CA Bar No. 255667)
   COURTNEY C. AASEN (CA Bar No. 307404)
 2 CONRAD & METLITZKY LLP
   Four Embarcadero Center, Suite 1400
 3 San Francisco, CA 94111
   Tel: (415) 343-7100
 4 Fax: (415) 343-7101
   Email: mconrad@conradmetlitzky.com
 5 Email: caasen@conradmetlitzky.com

 6 Attorneys for Defendant National Basketball
   Association
 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11

12   ALAN STRICKLAND, an individual; and         CASE NO. 4:20-CV-00981-YGR
     KELLY STRICKLAND, an individual,
13
             Plaintiffs,                         DEFENDANT NATIONAL BASKETBALL
14                                               ASSOCIATION’S ANSWER TO THE
        v.                                       COMPLAINT
15
     MASAI UJIRI, an individual; TORONTO
16   RAPTORS, a business entity; MAPLE LEAF
     SPORTS & ENTERTAINMENT, a business          DEMAND FOR JURY TRIAL
17   entity; NATIONAL BASKETBALL
     ASSOCIATION, INC.; and DOES 1 through
18   100, inclusive,
19           Defendants.
20

21

22

23

24

25

26

27

28

     CASE NO. 4:20-CV-00981-YGR                                     ANSWER TO COMPLAINT BY NBA
             Case 4:20-cv-00981-YGR Document 19 Filed 04/02/20 Page 2 of 11




 1          Defendant National Basketball Association (“NBA”), erroneously sued as National Basketball

 2 Association, Inc., by and through its undersigned counsel, hereby responds to the Complaint for

 3 Personal Injuries and Damages (“Complaint”) filed by Plaintiffs Alan Strickland and Kelly Strickland

 4 and asserts its affirmative defenses as follows:

 5                                                    PARTIES

 6          1.      The NBA lacks information or knowledge sufficient to form a belief as to the truth or

 7 falsity of the allegations in Paragraph 1 of the Complaint and on that basis denies them.

 8          2.      The NBA lacks information or knowledge sufficient to form a belief as to the truth or

 9 falsity of the allegations in Paragraph 2 of the Complaint and on that basis denies them.

10          3.      The NBA admits that Masai Ujiri is an individual adult and natural person residing in

11 Toronto, Canada.

12          4.      The NBA admits that the Toronto Raptors is a business entity with its principal place of

13 business in Canada.

14          5.      The NBA admits that Maple Leaf Sports & Entertainment is a business entity with its

15 principal place of business in Canada.

16          6.      The NBA admits that it is a membership association that operates a professional

17 basketball league consisting of thirty members and their member teams, with its principal place of

18 business in New York, New York.
19          7.      Paragraph 7 of the Complaint states legal conclusions to which no response is required.

20 To the extent a response is required, the NBA lacks information or knowledge sufficient to form a belief

21 as to the truth or falsity of the allegations in Paragraph 7 of the Complaint and on that basis denies them.

22          8.      Paragraph 8 of the Complaint states legal conclusions to which no response is required.

23 To the extent a response is required, the NBA lacks information or knowledge sufficient to form a belief

24 as to the truth or falsity of the allegations in Paragraph 8 of the Complaint and on that basis denies them.

25          9.      Paragraph 9 of the Complaint states legal conclusions to which no response is required.

26 To the extent a response is required, the NBA lacks information or knowledge sufficient to form a belief

27 as to the truth or falsity of the allegations in Paragraph 9 of the Complaint and on that basis denies them.

28
                                                        -1-
     CASE NO. 4:20-CV-00981-YGR                                                    ANSWER TO COMPLAINT BY NBA
             Case 4:20-cv-00981-YGR Document 19 Filed 04/02/20 Page 3 of 11




 1          10.     Paragraph 10 of the Complaint states legal conclusions to which no response is required.

 2 To the extent a response is required, the NBA lacks information or knowledge sufficient to form a belief

 3 as to the truth or falsity of the allegations in Paragraph 10 of the Complaint and on that basis denies

 4 them.

 5                                       JURISDICTION AND VENUE

 6          11.     Paragraph 11 of the Complaint states legal conclusions to which no response is required.

 7          12.     Paragraph 12 of the Complaint states legal conclusions to which no response is required.

 8                           FACTS COMMON TO ALL CAUSES OF ACTION

 9          13.     The NBA incorporates each and every response set forth in the above Paragraphs 1 to 12

10 as though fully set forth herein.

11          14.     Paragraph 14 of the Complaint states legal conclusions to which no response is required.

12 To the extent a response is required, the NBA denies the allegations in Paragraph 14 of the Complaint.

13          15.     Paragraph 15 of the Complaint states legal conclusions to which no response is required.

14 To the extent a response is required, the NBA admits that the Complaint asserts claims on behalf of

15 Plaintiffs Alan Strickland and Kelly Strickland arising from an incident that is alleged to have occurred

16 on or about June 13, 2019, at or about the hour of 9:00 P.M., at or near the basketball court perimeter at

17 or near the south gate tunnel of the Oracle Arena, and otherwise denies the allegations in Paragraph 15

18 of the Complaint.
19          16.     The NBA admits that Plaintiff Alan Strickland was working at the Oracle Arena for

20 Game 6 of the 2019 NBA Finals between the Golden State Warriors and the Toronto Raptors. The NBA

21 lacks information or knowledge sufficient to form a belief as to the truth or falsity of the remaining

22 allegations in Paragraph 16 of the Complaint and on that basis denies them.

23          17.     The NBA admits that NBA officials conducted briefings for certain law enforcement

24 and/or security personnel working at Game 6 of the 2019 NBA Finals on June 13, 2019, including on

25 subjects related to court access and security credentials, and denies the remaining allegations in

26 Paragraph 17 of the Complaint.

27          18.     The NBA denies the allegations in Paragraph 18 of the Complaint.

28
                                                        -2-
     CASE NO. 4:20-CV-00981-YGR                                                    ANSWER TO COMPLAINT BY NBA
             Case 4:20-cv-00981-YGR Document 19 Filed 04/02/20 Page 4 of 11




 1          19.     The NBA admits that NBA officials issued a briefing to certain law enforcement and/or

 2 security personnel working at Game 6 of the 2019 NBA Finals regarding topics that included

 3 unauthorized court access and fictitious credentials, and denies the remaining allegations in Paragraph

 4 19 of the Complaint.

 5          20.     The NBA denies the allegations in the first sentence of Paragraph 20 of the Complaint.

 6 The NBA lacks information or knowledge sufficient to form a belief as to the truth or falsity of the

 7 remaining allegations in Paragraph 20 of the Complaint and on that basis denies them.

 8          21.     The NBA lacks information or knowledge sufficient to form a belief as to the truth or

 9 falsity of the allegations in Paragraph 21 of the Complaint and on that basis denies them.

10          22.     The NBA lacks information or knowledge sufficient to form a belief as to the truth or

11 falsity of the allegations in Paragraph 22 of the Complaint and on that basis denies them.

12          23.     The NBA lacks information or knowledge sufficient to form a belief as to the truth or

13 falsity of the allegations in Paragraph 23 of the Complaint and on that basis denies them.

14          24.     Paragraph 24 of the Complaint states legal conclusions to which no response is required.

15 To the extent a response is required, the NBA denies the allegations in Paragraph 24 of the Complaint.

16          25.     Paragraph 25 of the Complaint states legal conclusions to which no response is required.

17 To the extent a response is required, the NBA denies the allegations in Paragraph 25 of the Complaint.

18          26.     Paragraph 26 of the Complaint states legal conclusions to which no response is required.

19 To the extent a response is required, the NBA denies the allegations in Paragraph 26 of the Complaint.

20          27.     Paragraph 27 of the Complaint states legal conclusions to which no response is required.

21 To the extent a response is required, the NBA denies the allegations in Paragraph 27 of the Complaint.

22          28.     Paragraph 28 of the Complaint states legal conclusions to which no response is required.

23 To the extent a response is required, the NBA lacks information or knowledge sufficient to form a belief

24 as to the truth or falsity of the allegations in Paragraph 28 of the Complaint and on that basis denies

25 them.

26          29.     Paragraph 29 of the Complaint states legal conclusions to which no response is required.

27 To the extent a response is required, the NBA denies the allegations in Paragraph 29 of the Complaint.

28
                                                        -3-
     CASE NO. 4:20-CV-00981-YGR                                                    ANSWER TO COMPLAINT BY NBA
             Case 4:20-cv-00981-YGR Document 19 Filed 04/02/20 Page 5 of 11




 1          30.    Paragraph 30 of the Complaint is vague and ambiguous with respect to the allegation that

 2 Defendants “advertised and publicly represented that they would provide security at the game and make

 3 the game safe for individuals present.” The NBA lacks information or knowledge sufficient to form a

 4 belief as to the truth or falsity of these vague and ambiguous allegations in Paragraph 30 of the

 5 Complaint and on that basis denies them. The remaining allegations in Paragraph 30 of the Complaint

 6 state legal conclusions to which no response is required. To the extent a response is required, the NBA

 7 denies the remaining allegations in Paragraph 30 of the Complaint.

 8          31.    Paragraph 31 of the Complaint states legal conclusions to which no response is required.

 9 To the extent a response is required, the NBA denies the allegations in Paragraph 31 of the Complaint.

10                                       FIRST CAUSE OF ACTION

11          32.    The NBA incorporates each and every response set forth in the above Paragraphs 1 to 31

12 as though fully set forth herein.

13          33.    The NBA denies the allegations in Paragraph 33 of the Complaint.

14          34.    The NBA denies the allegations in Paragraph 34 of the Complaint.

15          35.    The NBA denies the allegations in Paragraph 35 of the Complaint.

16          36.    The NBA denies the allegations in Paragraph 36 of the Complaint.

17          37.    The NBA denies the allegations in Paragraph 37 of the Complaint.

18          38.    The NBA denies the allegations in Paragraph 38 of the Complaint.

19          39.    The NBA denies the allegations in Paragraph 39 of the Complaint.

20                                      SECOND CAUSE OF ACTION

21          40.    The NBA incorporates each and every response set forth in the above Paragraphs 1 to 39

22 as though fully set forth herein.

23          41.    The NBA denies the allegations in Paragraph 41 of the Complaint.

24          42.    The NBA denies the allegations in Paragraph 42 of the Complaint.

25          43.    The NBA denies the allegations in Paragraph 43 of the Complaint.

26          44.    The NBA denies the allegations in Paragraph 44 of the Complaint.

27          45.    The NBA denies the allegations in Paragraph 45 of the Complaint.

28          46.    The NBA denies the allegations in Paragraph 46 of the Complaint.
                                                     -4-
     CASE NO. 4:20-CV-00981-YGR                                                   ANSWER TO COMPLAINT BY NBA
             Case 4:20-cv-00981-YGR Document 19 Filed 04/02/20 Page 6 of 11




 1          47.    The NBA denies the allegations in Paragraph 47 of the Complaint.

 2                                      THIRD CAUSE OF ACTION

 3          48.    The NBA incorporates each and every response set forth in the above Paragraphs 1 to 47

 4 as though fully set forth herein.

 5          49.    The NBA denies the allegations in Paragraph 49 of the Complaint.

 6          50.    The NBA denies the allegations in Paragraph 50 of the Complaint.

 7          51.    The NBA denies the allegations in Paragraph 51 of the Complaint.

 8          52.    The NBA denies the allegations in Paragraph 52 of the Complaint.

 9          53.    The NBA denies the allegations in Paragraph 53 of the Complaint.

10          54.    The NBA denies the allegations in Paragraph 54 of the Complaint.

11          55.    The NBA denies the allegations in Paragraph 55 of the Complaint.

12          56.    The NBA denies the allegations in Paragraph 56 of the Complaint.

13          57.    The NBA denies the allegations in Paragraph 57 of the Complaint.

14                                     FOURTH CAUSE OF ACTION

15          58.    Plaintiff’s Fourth Cause of Action is not asserted against the NBA, and so no response is

16 required to the allegations in Paragraph 58 of the Complaint.

17          59.    Plaintiff’s Fourth Cause of Action is not asserted against the NBA, and so no response is

18 required to the allegations in Paragraph 59 of the Complaint.
19          60.    Plaintiff’s Fourth Cause of Action is not asserted against the NBA, and so no response is

20 required to the allegations in Paragraph 60 of the Complaint.

21          61.    Plaintiff’s Fourth Cause of Action is not asserted against the NBA, and so no response is

22 required to the allegations in Paragraph 61 of the Complaint.

23          62.    Plaintiff’s Fourth Cause of Action is not asserted against the NBA, and so no response is

24 required to the allegations in Paragraph 62 of the Complaint.

25          63.    Plaintiff’s Fourth Cause of Action is not asserted against the NBA, and so no response is

26 required to the allegations in Paragraph 63 of the Complaint.

27          64.    Plaintiff’s Fourth Cause of Action is not asserted against the NBA, and so no response is

28 required to the allegations in Paragraph 64 of the Complaint.
                                                       -5-
     CASE NO. 4:20-CV-00981-YGR                                                  ANSWER TO COMPLAINT BY NBA
              Case 4:20-cv-00981-YGR Document 19 Filed 04/02/20 Page 7 of 11




 1          65.     Plaintiff’s Fourth Cause of Action is not asserted against the NBA, and so no response is

 2 required to the allegations in Paragraph 65 of the Complaint.

 3          66.     Plaintiff’s Fourth Cause of Action is not asserted against the NBA, and so no response is

 4 required to the allegations in Paragraph 66 of the Complaint.

 5                                        FIFTH CAUSE OF ACTION

 6          67.     The NBA incorporates each and every response set forth in the above Paragraphs 1 to 66

 7 as though fully set forth herein.

 8          68.     The NBA denies the allegations in Paragraph 68 of the Complaint.

 9          69.     The NBA denies the allegations in Paragraph 69 of the Complaint.

10          70.     The NBA denies the allegations in Paragraph 70 of the Complaint.

11          71.     The NBA denies the allegations in Paragraph 71 of the Complaint.

12          72.     The NBA denies the allegations in Paragraph 72 of the Complaint.

13          73.     The NBA denies the allegations in Paragraph 73 of the Complaint.

14          74.     The NBA denies the allegations in Paragraph 74 of the Complaint.

15                                        SIXTH CAUSE OF ACTION

16          75.     The NBA incorporates each and every response set forth in the above Paragraphs 1 to 74

17 as though fully set forth herein.

18          76.     The NBA lacks information or knowledge sufficient to form a belief as to the truth or

19 falsity of the allegations in Paragraph 76 of the Complaint and on that basis denies them.

20          77.     The NBA denies the allegations in Paragraph 77 of the Complaint.

21          78.     Paragraph 78 of the Complaint contains Plaintiffs’ prayer for relief, to which no response

22 is required. To the extent a response is required, the NBA denies that Plaintiffs are entitled to the relief

23 requested or to any relief whatsoever.

24          To the extent not expressly admitted, denied, or qualified above, the NBA denies each and every

25 remaining allegation of Plaintiffs’ Complaint.

26                                     FIRST AFFIRMATIVE DEFENSE

27                                     (Failure to State a Cause of Action)

28          The Complaint and each purported cause of action contained therein fails to state facts sufficient
                                                    -6-
     CASE NO. 4:20-CV-00981-YGR                                                     ANSWER TO COMPLAINT BY NBA
              Case 4:20-cv-00981-YGR Document 19 Filed 04/02/20 Page 8 of 11




 1 to constitute a cause of action against the NBA.

 2                                   SECOND AFFIRMATIVE DEFENSE

 3                                                 (Uncertainty)

 4          The Complaint and each purported cause of action contained therein is uncertain.

 5                                     THIRD AFFIRMATIVE DEFENSE

 6                                    (Negligence or Other Acts of Others)

 7          Plaintiffs’ injuries, if any, were caused by the negligence, recklessness, and intentional conduct

 8 of other persons and/or entities, and thus, the NBA is entitled to an allocation of such negligent,
 9 reckless, intentional conduct amongst them, conduct which the NBA denies, and these other persons

10 and/or entities. Thus, if any liability is found against the NBA, judgment should be assessed against the

11 NBA only to the extent that it represents the proportionate percentage by which the NBA’s acts and/or

12 omissions contributed to the alleged injuries, if any.

13                                   FOURTH AFFIRMATIVE DEFENSE

14                                                 (Self-Defense)

15          Plaintiffs’ injuries, if any, were caused by Plaintiffs’ own aggressive acts and reasonable and

16 justified acts in self-defense resulting directly from Plaintiffs’ aggression. Accordingly, Plaintiffs may

17 not recover damages from the NBA.

18                                     FIFTH AFFIRMATIVE DEFENSE

19                                          (Comparative Negligence)

20          Any injuries or damages to Plaintiffs were proximately caused by the negligence, recklessness,

21 or intentional conduct of Plaintiffs in that they failed to exercise ordinary care under the circumstances

22 present prior to the alleged subject incidents. Plaintiffs are therefore barred from recovery herein, or, if

23 any liability is found on the part of the NBA, then Plaintiffs’ recovery shall be reduced on the basis of

24 Plaintiffs’ contributory and/or comparative negligence, recklessness, and intentional conduct.

25                                     SIXTH AFFIRMATIVE DEFENSE

26                                             (Assumption of Risk)

27          At all times herein described, Plaintiffs knew of the risks of injury and damage involved in their

28 actions and conduct, and with full knowledge of such risks and appreciating the dangers thereof,
                                                     -7-
     CASE NO. 4:20-CV-00981-YGR                                                     ANSWER TO COMPLAINT BY NBA
             Case 4:20-cv-00981-YGR Document 19 Filed 04/02/20 Page 9 of 11




 1 nevertheless voluntarily assumed such risks, thereby extinguishing or limiting any responsibility on the

 2 part of the NBA.

 3                                  SEVENTH AFFIRMATIVE DEFENSE

 4                                              (Superseding Act)

 5          No act and/or omission of the NBA was a factor, whether substantial or otherwise, in causing the

 6 injuries alleged in the Complaint, if any. Additionally, no act and/or omission of the NBA contributed,

 7 in any manner, to the injuries alleged in the Complaint, if any. Finally, any alleged acts and/or omissions

 8 on the part of the NBA were superseded by the acts and/or omissions of other persons or entities, which
 9 acts and omissions were the independent, superseding, and intervening cause of the incident and injury

10 described in the Complaint.

11                                   EIGHTH AFFIRMATIVE DEFENSE

12                                               (Cause in Fact)

13          Plaintiffs cannot prove any facts showing that the conduct of the NBA was the cause in fact of

14 any alleged injuries or damages suffered as alleged in the Complaint.

15                                    NINTH AFFIRMATIVE DEFENSE

16                                             (Proximate Cause)

17          Plaintiffs cannot prove any facts showing that the conduct of the NBA was the proximate cause

18 of any injuries or damages as alleged in the Complaint.
19                                   TENTH AFFIRMATIVE DEFENSE

20                                     (Unforeseeable Intervening Cause)

21          The injuries and/or damages sustained by Plaintiffs, if any, were the result of acts and omissions

22 of others, which acts or omissions were not and could not have been foreseen by the NBA.

23                                 ELEVENTH AFFIRMATIVE DEFENSE

24                                     (Failure to Use Reasonable Care)

25          The NBA avers that Plaintiffs failed and neglected to use reasonable care.

26                                 TWELFTH AFFIRMATIVE DEFENSE

27                                            (Failure to Mitigate)

28          The NBA avers that Plaintiffs have failed to mitigate damages, if any, and that said failure to
                                                       -8-
     CASE NO. 4:20-CV-00981-YGR                                                    ANSWER TO COMPLAINT BY NBA
             Case 4:20-cv-00981-YGR Document 19 Filed 04/02/20 Page 10 of 11




 1 mitigate has proximately caused or contributed to the matters complained of and the damages alleged in

 2 the Complaint, if any. Therefore, the amount of damages to which Plaintiffs are entitled, if any, should

 3 be reduced by the amount of damages which would have otherwise been mitigated.

 4                                THIRTEENTH AFFIRMATIVE DEFENSE

 5                               (Several Liability of Non-Economic Damages)

 6          California Civil Code sections 1431.1 through 1431.5, known as the Fair Responsibility Act of

 7 1986, apply to the present action and/or to certain claims therein, and based upon principles of

 8 comparative fault, the liability, if any, of the NBA for non-economic damages shall be several only, and
 9 shall not be joint with any other person or entity. In the event the NBA is found liable at all, it can be

10 held liable only for the amount of non-economic damages allocated to it in direct proportion to its

11 respective percentage of fault, and a separate and several judgment shall be rendered against it for non-

12 economic damages, if any.

13                                FOURTEENTH AFFIRMATIVE DEFENSE

14                                       (Indemnification / Contribution)

15          In the event the NBA is found liable, the NBA is entitled to indemnification and/or contribution

16 from any person or entity whose negligence proximately contributed to the resulting injuries and

17 damages. The NBA is entitled to a judicial determination of the percentage of the fault of each person or

18 entity who is a proximate cause of the alleged injuries sustained.
19                                 FIFTEENTH AFFIRMATIVE DEFENSE

20                                                 (No Damage)

21          Without admitting that the Complaint states a claim, there has been no damage in any amount,

22 manner or at all by reason of any act alleged against Defendants in the Complaint, and the relief prayed

23 for in the Complaint therefore cannot be granted.

24                                 SIXTEENTH AFFIRMATIVE DEFENSE

25                                               (Unclean Hands)

26          The claims made in the Complaint are barred, in whole or in part, by the doctrine of unclean

27 hands.

28
                                                        -9-
     CASE NO. 4:20-CV-00981-YGR                                                     ANSWER TO COMPLAINT BY NBA
             Case 4:20-cv-00981-YGR Document 19 Filed 04/02/20 Page 11 of 11




 1                                SEVENTEETH AFFIRMATIVE DEFENSE

 2                              (Reservation of Additional Affirmative Defenses)

 3          The NBA presently lacks sufficient knowledge or information upon which to form a belief as to

 4 whether it may have additional, as yet unknown, Affirmative Defenses. The NBA reserves herein the

 5 right to assert additional Affirmative Defenses in the event discovery indicates it would be appropriate.

 6

 7          WHEREFORE, the NBA, having fully answered Plaintiffs’ Complaint, prays that judgment be

 8 entered in its favor and against Plaintiffs as follows:
 9          1.      That Plaintiff take nothing by way of the Complaint;

10          2.      That the Complaint be dismissed with prejudice;

11          3.      That the NBA recover its costs of suit herein, including attorneys’ fees; and

12          4.      For such other relief as is just and proper.

13

14                                        DEMAND FOR JURY TRIAL

15          The NBA demands a trial by jury on all issues so triable.

16

17                                                           Respectfully submitted,

18
19 Date: April 2, 2020                                       CONRAD & METLITZKY LLP

20

21                                                           /s/ Mark R. Conrad
                                                             MARK R. CONRAD
22                                                           COURTNEY C. AASEN
                                                             Attorneys for Defendant National Basketball
23                                                           Association
24

25

26

27

28
                                                        - 10 -
     CASE NO. 4:20-CV-00981-YGR                                                        ANSWER TO COMPLAINT BY NBA
